IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                No. 01-40386
                              Summary Calendar



                              WALTER D. MOSHER,

                                                      Plaintiff-Appellant,

                                   versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE; DAVID L. STACKS; GARY J.
     GOMEZ, Warden; WAYNE SCOTT; VANESSA SINEGUARE, formerly
                      known as Vanessa Boyd,

                                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-98-CV-318
                      --------------------
                        November 20, 2001

Before DUHÉ, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:1

     Walter    D.   Mosher,    Texas   prisoner   #   695510,   appeals   the

district court’s order granting summary judgment in favor of the

defendants in Mosher’s action under Title II of the Americans with

Disabilities Act (ADA), 42 U.S.C. § 12132 and 42 U.S.C. § 1983.

Mosher alleged that the defendants denied his request for a change

in his custodial classification because he has Bipolar I Disorder.

Mosher argues that the district court erred in holding that he was

not disabled under the ADA.       Because Mosher’s bipolar disorder is

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
corrected     by     medication,    his       mental    impairment       does     not

substantially limit his major life activities and, therefore, does

not constitute a disability under the ADA.                  See Sutton v. United

Air Lines, Inc., 527 U.S. 471, 482-83 (1999).                 Mosher also has not

shown that the defendants denied his request for a change in his

custodial classification because they mistakenly regarded him as

having more of an impairment than he actually had.                    See Dupre v.

Charter Behavioral Health Systems of Lafayette Inc., 242 F.3d 610,

615 (5th Cir. 2001).            Because Mosher has not shown that the

defendants discriminated against him based on his bipolar disorder,

the court need not consider whether the defendants are entitled to

qualified immunity.         See Hall v. Thomas, 190 F.3d 693, 696-97 (5th

Cir. 1999).        Mosher also has not shown that the district court

erred in not providing him with a copy of the magistrate judge’s

report and recommendation as such a report was not prepared in this

case.

      Mosher also argues that the district court erred in denying

his   claim   that    the    defendants      violated       his    substantive    and

procedural    due    process    rights       in   denying    his    classification

request. Because Mosher does not have a constitutionally protected

liberty   interest     in    his   custodial       classification       or   in   the

reduction in his future ability to earn good-time credits, the

district court did not err in denying his due process claim.                      See

Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995); Moody v. Baker,

857 F.2d 256, 257-58 (5th Cir. 1988).

      AFFIRMED.


                                         2